DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 01/14/2022.
Claims 1 – 8 are pending.
 	Claim 9 has been canceled.
Claims 1, 2, 4 – 6, and 8 has been amended.

Allowable Subject Matter
Claim 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “wherein the one or more processors are further configured to: estimate what the load connected with the power generator is, on the basis of the feature amount calculated by the one or more processors and the feature amounts stored in the storage device; determine a time during which the load estimated by the one or more processors is continuously operable, on the basis of a power consumption of the load, and the remaining amount of fuel; and” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 3, 5, and 6, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 4, the prior art of record does not teach claimed limitation: “the one or more processors is further configured to: estimate what the load connected with the power-supplying device is, on the basis of the feature amount calculated by the one or more processors and the feature amounts stored in the storage device, determine a time during which the load estimated by the one or more processors is continuously operable, on the basis of a power consumption of the load, and the power amount” in combination with all other claimed limitations of claim 4.
Regarding Claim 7, the claim is allowed as it further limit allowed claim 4.
Regarding Claim 8, the prior art of record does not teach claimed limitation: “wherein the one or more processors are further configured to: estimate what the load connected with the power generator is, on the basis of the feature amount calculated by the one or more processors and the feature amounts stored in the storage device; determine a time during which the load estimated by the one or more processors is continuously operable, on the basis of a power consumption of the load, and the remaining amount of fuel” in combination with all other claimed limitations of claim 8.

The closest references are found based on the updated search:
Oshima et al. (US 2021/0003620 A1) discloses a power generator system provided with a load estimating device, the load estimating device comprising: a measuring circuit configured to measure a voltage and a current supplied to a plurality of loads connected with a power supply device; a calculating unit configured to calculate feature amounts of the plurality of loads from measurement values of the voltage and the current measured by the measuring circuit; a storage device configured to store a feature amount of each combination of two or more loads in advance; and a load estimating unit configured to estimate what the plurality of loads connected with the power supply device are, on the basis of the feature amounts calculated by the calculating unit and the feature amounts stored in the storage device, wherein the feature amount includes a combination of an apparent power and a power factor (see claim 8).
Donolo et al. (US 11,218,103 B2) suggests a method for an IED, the method comprising: estimating a full load rotor resistance value as a function of motor-positive-sequence resistance; acquiring motor current and voltage measurements; measuring zero-crossings of the voltage measurements; computing a time difference between the zero-crossings; computing frequencies of the zero crossings; computing a slope of a frequency decay after the motor is disconnected using the frequencies and a time of the zero crossings; computing a motor speed based on the slope; computing a slip frequency based on the motor speed; estimating the full load rotor resistance value using the slip frequency; calculating motor slip using the acquired motor current and voltage measurements and the estimated full load rotor resistance value; and executing a motor protection process using the calculated motor slip (see claim 9).
Takada et al.  (US 2020/0403439 A1) teaches a portable power-supplying device, comprising: a power generator that generates power by being driven by an engine; a storage battery being chargeable with power generated by the power generator; a measuring unit configured to measure a voltage and a current supplied to a load; a calculating unit configured to calculate out a feature amount of the load from a measurement value of the voltage and a measurement value of the current measured by the measuring unit; a storage unit configured to store feature amounts of loads in advance; a load estimating unit configured to estimate what a load connected with the power-supplying device is, on the basis of the feature amount calculated out by the calculating unit and the feature amounts stored in the storage unit; a state determining unit configured to determine, if a load estimated by the load estimating unit has a warming function for keeping warm (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 4, and 8, therefore claims 1 – 8 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/21/2022